Case: 13-11148      Document: 00512695326         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-11148                               FILED
                                  Summary Calendar                         July 11, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS MANUEL ALCAZAR ROJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-25-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Luis Manuel
Alcazar Rojas has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Alcazar Rojas has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11148    Document: 00512695326     Page: 2   Date Filed: 07/11/2014


                                 No. 13-11148

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record, however, reflects a clerical error in the written judgment.
Alcazar Rojas was indicted for and pleaded guilty to a violation of 18 U.S.C.
§§ 2 and 2252(a)(2). However, the written judgment lists the statutes of
conviction as “18 U.S.C. § 2252A(a)(5)(B) and 18 U.S.C. § 2.” Accordingly, we
REMAND for correction of the clerical error in the written judgment in
accordance with Federal Rule of Criminal Procedure 36. See United States v.
Higgins, 739 F.3d 733, 739 n.16 (5th Cir.), cert. denied (May 19, 2014) (No. 13-
9678); United States v. Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                       2